Citation Nr: 1643535	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  13-28 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for diabetes mellitus as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.


FINDINGS OF FACT

1.  The Veteran's military occupational specialty was as an aircraft mechanic. 

2.  His statements that he visited an air base in Da Nang, Vietnam for ten to fifteen days in April 1966 to set up maintenance operations are credible and consistent with the circumstances of his service, including his military personnel records showing service in Okinawa, Japan, and are supported by photographs that appear to show him at Da Nang Air Base; this evidence is sufficient to demonstrate service in the Republic of Vietnam and presumed exposure to herbicides.

3.  The medical evidence of record establishes a present diagnosis of diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, as presumptively related to exposure to herbicides during active duty service, are met. 38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the Board's decision with regard to the claim for service connection for diabetes mellitus is completely favorable, no further action is required to comply with the VCAA and implementing regulations.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurrent in service.  38 C.F.R. § 3.303(d).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

VA regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the veteran must have actually been present on the landmass or the inland waters of Vietnam during the Vietnam era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

Certain diseases, including diabetes mellitus, shall be service-connected if the veteran was exposed to an herbicide agent during active service even though there is no record of such disease during service, provided that the requirements of 38 C.F.R. § 3.307(d) are satisfied.  38 C.F.R. § 3.309(e).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran claims that, while a member of the United States Air Force, he traveled to the Republic of Vietnam and spent ten to fifteen days in-country setting up maintenance operations at the Da Nang Air Base.  He said he was a crew chief, and that he and a fellow airman went to the base to train and sign off on repairs.  The Veteran also claimed that, while stationed in Okinawa, he handled a number of metal caskets that may have had residuals of herbicides on them.

The Veteran's military personnel records show that his military occupational specialty was as an aircraft mechanic and he was stationed in Okinawa, Japan from 1966 to 1967.  His records, however, do not reflect any service in the Republic of Vietnam.  

In support of his claim, the Veteran submitted a number of photographs that he claims were taken while he was at the Da Nang air base in April 1966.  The photographs show an airfield with a number of United States Air Force and United States Navy aircraft, tanks, and a number of military installations.  Also, a number of the photographs are of the Veteran standing outside of what he claims were his sleeping quarters.  Another photograph shows three soldiers standing in front of a sign that reads "Phi-Truong Da-Nang."  Another photograph shows a sign outside of a building that reads, "Camp Da-Nang USAF."  While he is not pictured in the last two photographs, the Board observes each of the photos submitted all appear to be printed on the same type of paper and each of the photographs are date stamped at the bottom, indicating that they were taken in April 1966, which is consistent with his statements concerning the time he was allegedly in Vietnam.

Although the Veteran's service records demonstrate his presence in Southeast Asia during the Vietnam era, they do not sufficiently demonstrate service in the Republic of Vietnam.  Nevertheless, his service records, the circumstances of his service, his lay statements, and the photographs he submitted with his claim are adequate to demonstrate that he was physically present in the Republic of Vietnam during the critical time period for herbicide exposure.  Accordingly, the Board finds that the Veteran set foot in the Republic of Vietnam during the Vietnam era and, thus, is presumed to have been exposed to herbicides coincident to such service.  

Finally, the Board notes that the Veteran's VA treatment records demonstrate a current diagnosis of diabetes mellitus.  Because diabetes mellitus is one of the diseases recognized for service connection due to herbicide exposure, presumptive service connection is warranted.  See 38 C.F.R. § 3.309(e).

Resolving all reasonable doubt in his favor, the Board finds that the Veteran set foot in the Republic of Vietnam in April 1966, and he is entitled to service connection for diabetes mellitus on a presumptive basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


